Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The addition of the wireless/inductive coupling results in a new reference being employed. The examiner notes that the applicant’s claim language requires voltage adaptation after the coils on each of the main and auxiliary rectifiers. The applicant has argued that since the language likely machine translated was not changed between the PGPUB and the Patent, that the language was correct. The examiner counters that unless the examiner requires such changes (which not always occurs), applicants usually leave such language alone even if the language is not clearer. Therefore, the applicant’s arguments on the subject are unconvincing. For instance as the applicant’s application is a translation from a foreign priority document, the applicant uses the term “energy accumulator” in the field of the invention, while later describing it as exemplarily a vehicle battery/lead-acid rechargeable batteries/capacitors (also describing inductor as an “energy accumulator” in the abstract). The issue with such language is accumulator is a term of the prior art to describe capacitors, which demonstrates that the applicant has used a less clear term (“energy accumulator”) than for instance “energy storage device/unit”. This examiner decided not to require modification because the term is understandable with the examples provided, however, some other examiners could require the change if they felt it required. Had the examiner not brought this less clear term up, the applicant likely would not have changed it (and likely will not change it without the examiner objecting to the specification due to the language). 
Now, due to the presence of MOSFET S11 (with parasitic body diode), Diode D3, filter 65, and inductor 64, it is clear to one having ordinary skill in the art that an adaptation of the voltage occurs between the voltage entering the rectifier 62 and entering auxiliary battery B2 of Tanikawa. Thus, not only is the voltage converted from AC to DC, but it also will have the magnitude of the DC voltage altered/adapted/adjusted/converted along the route (see further ¶’s [64, 76, 79, 90, 91, 102, 119, 129, esp. 64, 76, 79]). Therefore, the applicant’s arguments with respect to Tanikawa are respectfully refuted.
In a similar vein, the voltage adaptation for Takayanagi’s battery 10 is performed by 13 and C1 (see ¶’s [77, 78, 91, 92, 94, esp. 77, 78] which describes gradually increasing of voltage V1 as shown in Fig. 8 by switching operation of 13). In addition, the voltage across 30 is smoothed to constant voltage via smoothing circuit 2 (see ¶’s [65, 66]). Due to the absence of switches on 32, the examiner will concede that a controlled voltage adjustment occurs (however, the examiner notes that the applicant did not claim such a feature). Therefore, the applicant’s arguments with respect to the combination of Takayanagi, Khaligh, and Tanikawa is refuted.
The drawings remain objected to. They are withdrawn in part. The issue is the applicant has tried to enter a 2nd (SECOND) copy of Fig. 5. The attempted entry of Fig. 5 should have been Fig. 7. Therefore, the drawing will not be entered and so the added limitations to the independent Claims will be objected to. The specification amendment is also not accepted for the same reasons.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the added limitations of Claims 1 and 9 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 12, 13, 16, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi et al (USPGPN 20080101096) in view of Khaligh et al (USPGPN 20160016479), Nakamura et al (USPGPN 20140320078), and Tanikawa et al (USPGPN 20120068663), as evidenced by the Patent of Khaligh et al (USPN 9931951)
Independent Claim 1, Takayanagi teaches a charging device (Figs. 1, 4, 6, and 10) for a motor vehicle (see ¶’s [04, 05, 33, 34, 50, 56]), comprising: a charging terminal (L51 & L52) for an energetic coupling to a motor-vehicle-external charging station (50), a high-voltage terminal for the electrical connection of the charging device to a high-voltage vehicle electrical system of the motor vehicle (13 & LH1/LL1), a low-voltage terminal for connection to a low-voltage vehicle electrical system of the motor vehicle (31, 32, & LH3/LL3), a charging device energy converter electrically coupled to the charging terminal, the high- voltage terminal, and the low-voltage terminal, a step-down converter which connects the high-voltage terminal to the low-voltage terminal on a side of the charging device energy converter opposite to that of the charging terminal (2, including 21, 23, and 24 performs the functions of both external charging, and step-down charging | ¶[63] & Fig. 4| between the high voltage side and the low voltage side, thus the functions of both circuits), and a detector unit (54 and 6), which is designed to detect the energetic coupling of the charging device to the motor-vehicle-external charging station and to output a corresponding charging signal (¶[50], Fig. 2), wherein, during a driving operation, the step-down converter is enabled so as to allow for the low-voltage vehicle electrical system to be supplied with electricity by the high-voltage vehicle electrical system (Fig. 4), and, during a charging operation and upon receipt of the charging signal (Figs. 1 and 2, with Fig. 2 and left choice of s102 being the driving operation; middle operation of s102 [normal] is the charging operation; see further Figs. 5, 9, & 12), wherein the charging device energy converter has an electrical inductance as an electrical energy accumulator for converting electrical energy between the charging terminal, the high voltage terminal, and the low voltage terminal, the electrical inductance at least partially formed as an electronic main coil, wherein the electrical inductance is designed as a transformer, and a primary winding of the transformer forms a first part of the main coil (2, 21, 22, 23, see Figs. 1, 4, 6, and 10), and wherein the electrical inductance further comprises an electronic auxiliary coil which is magnetically coupled to the main coil, electrically coupled to the low-voltage terminal, and designed to provide electrical energy for the low-voltage vehicle electrical system (22a, 22b). Takayanagi teaches the auxiliary coil is connected via an auxiliary rectifier to the low-voltage terminal (31; similarly taught by Khaligh and Tanikawa). Takayanagi teaches the main coil is coupled via a main rectifier to the high-voltage terminal (13; similarly taught by Khaligh and Tanikawa). Takayanagi teaches the main rectifier and the auxiliary rectifier each are configured to provide additional voltage adaptation (the voltage adaptation for Takayanagi’s battery 10 is performed by 13 and C1 |see ¶’s [77, 78, 91, 92, 94, esp. 77, 78] which describes gradually increasing of voltage V1 as shown in Fig. 8 by switching operation of 13|; in addition, the voltage across 30 is smoothed to constant voltage via smoothing circuit 2 |see ¶’s [65, 66]|; Due to the absence of switches on 32, the examiner will concede that a controlled voltage adjustment occurs |however, the examiner notes that the applicant did not claim such a feature|, where the smoothing circuits serve to adapt the voltage output from the diodes to be steady, and so smooth any transient spikes which could harm the output side of the transformer, as one having ordinary skill in the art understands; thus for both the main rectifier and the auxiliary rectifier additional voltage adaptation is performed).
Takayanagi is silent to the main coil comprises a second part connected in series to the primary winding so that an energy supply of the low-voltage vehicle electrical system may be flexibly adapted to a coupling dependent on a desired power to be provided, the main coil and the auxiliary coil are coaxially arranged and have windings which are wound concentrically over one another. To advance prosecution, Takayanagi fails to explicitly teach a step-down converter which is separate and distinct from the charging device energy converter and which is disabled during the external charging operation. To advance prosecution, Takayanagi fails to explicitly teach a controlled voltage adaptation on the auxiliary rectifier. Takayanagi fails to explicitly teach the charging terminal comprises an electrical coil for inductive coupling with the motor-vehicle-external charging station.
Khaligh teaches the main coil comprises a second part connected in series to the primary winding so that an energy supply of the low-voltage vehicle electrical system may be flexibly adapted to a coupling dependent on a desired power to be provided (see LLC circuits of W2 in Figs. 6-16, 21, 25, 28, & 30, which includes transformer inductance W2, serial inductor Lr2, and capacitor Cr2; one having ordinary skill in the art understands that the use of LLC circuit topology serves to minimize unnecessary power dissipation, which improves the efficiency of the circuit), the main coil and the auxiliary coil are coaxially arranged and have windings which are wound concentrically over one another (see Figs. 24a-c, see ¶’s [27, 30, 167-187, esp. 27, 30, 179] describe concentric winding, while Fig. 24B demonstrates this winding is also coaxial, where one having ordinary skill in the art understands that the winding arrangement described by Khaligh serves to decrease the distance between the windings [which can improve the coupling strength, and thus improving the power transfer efficiency, as inductive power transfer reduces efficiency by distance] and the form factor/size of the transformer, which can serve to improve the convenience for both the user and the vehicle manufacturer as precious space can be used for other things, which means the manufacturer can offer more space to the user and the user can benefit from it, and the manufacturer has more flexibility in how to use the space).
It would have been obvious to a person having ordinary skill in the art to modify Takayanagi with Khaligh to provide improved convenience and efficiency, reduced form factor.
Takayanagi fails to explicitly teach a step-down converter which is separate and distinct from the charging device energy converter and which is disabled during the external charging operation and the charging terminal comprises an electrical coil for inductive coupling with the motor-vehicle-external charging station. To advance prosecution, Takayanagi fails to explicitly teach a controlled voltage adaptation on the auxiliary rectifier. 
Tanikawa teaches a step-down converter which is separate and distinct from the charging device energy converter (see Fig. 1; converter 30/45, seen in Figs. 2-5 to resemble Takayanagi and Khaligh’s circuits operates during the charging operation from external charging; DC-DC converter 23 is separate and distinct from 30/45 and operates to charge the low voltage battery from the high voltage battery, see ¶’s [48, 86], where one having ordinary skill in the art understands that by having a redundant circuit in Tanikawa, it can serve to improve the longevity and safety of the system) which is disabled during the external charging operation (converter 23 of Fig. 1, ¶’s [48, 86], Tanikawa describes that 23 is only used during the driving mode but deactivated when external charging by turning off relay 40; 30 of Figs. 2-5 corresponds to 30 of Fig. 1; where one having ordinary skill in the art understands that by having a redundant circuit in Tanikawa, it can serve to improve the longevity and safety of the system). The examiner notes that the applicant’s claim language requires voltage adaptation after the coils on each of the main and auxiliary rectifiers. The applicant has argued that since the language likely machine translated was not changed between the PGPUB and the Patent, that the language was correct. The examiner counters that unless the examiner requires such changes (which not always occurs), applicants usually leave such language alone even if the language is not clearer. Therefore, the applicant’s arguments on the subject are unconvincing. For instance as the applicant’s application is a translation from a foreign priority document, the applicant uses the term “energy accumulator” in the field of the invention, while later describing it as exemplarily a vehicle battery/lead-acid rechargeable batteries/capacitors (also describing inductor as an “energy accumulator” in the abstract). The issue with such language is accumulator is a term of the prior art to describe capacitors, which demonstrates that the applicant has used a less clear term (“energy accumulator”) than for instance “energy storage device/unit”. This examiner decided not to require modification because the term is understandable with the examples provided, however, some other examiners could require the change if they felt it required. Had the examiner not brought this less clear term up, the applicant likely would not have changed it (and likely will not change it without the examiner objecting to the specification due to the language). Tanikawa teaches a controlled voltage adaptation on the auxiliary rectifier (due to the presence of MOSFET S11 {with parasitic body diode}, Diode D3, filter 65, and inductor 64, it is clear to one having ordinary skill in the art that an adaptation of the voltage occurs between the voltage entering the rectifier 62 and entering auxiliary battery B2 of Tanikawa; thus, not only is the voltage converted from AC to DC, but it also will have the magnitude of the DC voltage altered/adapted/adjusted/converted along the route {see further ¶’s [64, 76, 79, 90, 91, 102, 119, 129, esp. 64, 76, 79]}; therefore, the applicant’s arguments with respect to Tanikawa are respectfully refuted). Longevity is improved as the more a circuit is used, the more it will be deteriorated, thus having two separate and distinct circuits achieves this advantage. also, safety is improved as the more a deteriorated circuit is used, the more likely a fault will occur which can damage the system, including one of the batteries, which could catch fire, explode, overheat, etc.
It would have been obvious to a person having ordinary skill in the art to modify It would have been obvious to a person having ordinary skill in the art to modify Takayanagi in view of Khaligh with Tanikawa to provide improved longevity and safety.
Takayanagi fails to explicitly teach the charging terminal comprises an electrical coil for inductive coupling with the motor-vehicle-external charging station.
Nakamura teaches the charging terminal comprises an electrical coil for inductive coupling with the motor-vehicle-external charging station (Fig. 1 shows electrical coil for inductive coupling 40/41 with charging station 20 which provides wireless power to vehicle 10 which is sent via rectifier 13 and converter 14 to power battery 15). This circuitry is analogous to both the present application, and the combination of Takayanagi, Khaligh, and Tanikawa, in that each involve vehicle batteries being charged from a station, batteries having converters between the input from a charging station (inductive for Nakamura, wired for the others), and a control circuit for controlling charging. One having ordinary skill in the art understands that wireless power transfer provides advantages of increased durability (not exposed to weathering), safety (less likely for the person to be hurt as the wireless power transfer does not have exposed active leads/terminals), and convenience (less likely to have to place the terminals together exactly).
It would have been obvious to a person having ordinary skill in the art to modify Takayanagi in view of Khaligh and Tanikawa with Nakamura to provide improved convenience, durability, and safety. 
Dependent Claim 2, Takayanagi teaches at least a part of the main coil as well as the auxiliary coil are provided by an electrical transformer (2; also taught by Khaligh and Tanikawa)
Dependent Claim 3, Takayanagi teaches the charging device energy converter is designed to electrically isolate the charging terminal, the high-voltage terminal and/or the low-voltage terminal from one another (2 is a transformer, which implicitly isolates; also taught by Khaligh and Tanikawa).
Dependent Claim 4, Takayanagi teaches the auxiliary coil is designed for a rated power which is adapted to a total power of the low-voltage vehicle electrical system during charging operation of the charging device (see ¶[63], stepped down to the rated power needed, as one having ordinary skill in the art would understand; similarly taught by Khaligh and Tanikawa).
Dependent Claim 12, Takayanagi teaches the main rectifier and the auxiliary rectifier each comprise an energy accumulator consisting of an inductor or a capacitor (C1 and C2/32L, respectively; similarly taught by Khaligh and Tanikawa).
Dependent Claim 13, the combination of Takayanagi, Khaligh, and Tanikawa teaches the main rectifier and the auxiliary rectifier each comprise at least one controllable semiconductor (Takayanagi teaches this for the main circuit, see 13; Takayanagi is silent to the auxiliary circuit having at least one controllable semiconductor; both Khaligh [e.g. S11-S14 for auxiliary, S9 & S10 for main in Fig. 25] and Tanikawa [e.g. S7-S10 for main, S11 for auxiliary] teach this missing feature, where one having ordinary skill in the art understands that this feature serves to improve the flexibility of the circuit, where for Khaligh it allows both to provide bidirectional charging and discharge using transformer T1 from both battery 108 and 114, while for Tanikawa it allows for further controlled voltage conversion beyond the rectification of the incoming signals).
Independent Claim 9, Takayanagi teaches a motor vehicle (see ¶’s [04, 05, 33, 34, 50, 56]), comprising: a high-voltage vehicle electrical system (13, C1, 11, 10, see Figs. 1, 4, 6, & 10), a low-voltage vehicle electrical system (31, 32, 33, & 30), a charging device which has a high-voltage terminal connected to the high-voltage vehicle electrical system, a low-voltage terminal connected to the low-voltage vehicle electrical system, a charging terminal for an energetic coupling to a motor-vehicle-external charging station (50, see terminals in Figs. 1, 4, 6, & 10), and an electrical inductance as an electrical energy accumulator, the electrical inductance at least partially formed as an electronic main coil, and a step-down converter which connects the high-voltage terminal to the low-voltage terminal on a side of the charging device opposite to that of the charging terminal (2, including 21, 23, and 24 performs the functions of both external charging, and step-down charging | ¶[63] & Fig. 4| between the high voltage side and the low voltage side, thus the functions of both circuits), and a detector unit (54 and 6), which is designed to detect the energetic coupling of the charging device to the motor-vehicle-external charging station and to output a corresponding charging signal (¶[50], Fig. 2), wherein, during a driving operation, the step-down converter is enabled so as to allow for the low-voltage vehicle electrical system to be supplied with electricity by the high-voltage vehicle electrical system (Fig. 4), and, during a charging operation and upon receipt of the charging signal (Figs. 1 and 2, with Fig. 2 and left choice of s102 being the driving operation; middle operation of s102 [normal] is the charging operation; see further Figs. 5, 9, & 12), wherein the electrical inductance is designed as a transformer, and a primary winding of the transformer forms a first part of the main coil (2, 21, 22, 23, see Figs. 1, 4, 6, and 10), and wherein the electrical inductance further comprises an electronic auxiliary coil which is magnetically coupled to the main coil, electrically coupled to the low-voltage terminal, and designed to provide electrical energy for the low-voltage vehicle electrical system (22a, 22b). Takayanagi teaches the auxiliary coil is connected via an auxiliary rectifier to the low-voltage terminal (31; similarly taught by Khaligh and Tanikawa). Takayanagi teaches the main coil is coupled via a main rectifier to the high-voltage terminal (13; similarly taught by Khaligh and Tanikawa). Takayanagi teaches the main rectifier and the auxiliary rectifier each are configured to provide additional voltage adaptation (the voltage adaptation for Takayanagi’s battery 10 is performed by 13 and C1 |see ¶’s [77, 78, 91, 92, 94, esp. 77, 78] which describes gradually increasing of voltage V1 as shown in Fig. 8 by switching operation of 13|; in addition, the voltage across 30 is smoothed to constant voltage via smoothing circuit 2 |see ¶’s [65, 66]|; Due to the absence of switches on 32, the examiner will concede that a controlled voltage adjustment occurs |however, the examiner notes that the applicant did not claim such a feature|, where the smoothing circuits serve to adapt the voltage output from the diodes to be steady, and so smooth any transient spikes which could harm the output side of the transformer, as one having ordinary skill in the art understands; thus for both the main rectifier and the auxiliary rectifier additional voltage adaptation is performed).
Takayanagi is silent to the main coil comprises a second part connected in series to the primary winding so that an energy supply of the low-voltage vehicle electrical system may be flexibly adapted to a coupling dependent on a desired power to be provided, the main coil and the auxiliary coil are coaxially arranged and have windings which are wound concentrically over one another. To advance prosecution, Takayanagi fails to explicitly teach a step-down converter which is separate and distinct from the charging device energy converter and which is disabled during the external charging operation. To advance prosecution, Takayanagi fails to explicitly teach a controlled voltage adaptation on the auxiliary rectifier. Takayanagi fails to explicitly teach the charging terminal comprises an electrical coil for inductive coupling with the motor-vehicle-external charging station.
Khaligh teaches the main coil comprises a second part connected in series to the primary winding so that an energy supply of the low-voltage vehicle electrical system may be flexibly adapted to a coupling dependent on a desired power to be provided (see LLC circuits of W2 in Figs. 6-16, 21, 25, 28, & 30, which includes transformer inductance W2, serial inductor Lr2, and capacitor Cr2; one having ordinary skill in the art understands that the use of LLC circuit topology serves to minimize unnecessary power dissipation, which improves the efficiency of the circuit), the main coil and the auxiliary coil are coaxially arranged and have windings which are wound concentrically over one another (see Figs. 24a-c, see ¶’s [27, 30, 167-187, esp. 27, 30, 179] describe concentric winding, while Fig. 24B demonstrates this winding is also coaxial, where one having ordinary skill in the art understands that the winding arrangement described by Khaligh serves to decrease the distance between the windings [which can improve the coupling strength, and thus improving the power transfer efficiency, as inductive power transfer reduces efficiency by distance] and the form factor/size of the transformer, which can serve to improve the convenience for both the user and the vehicle manufacturer as precious space can be used for other things, which means the manufacturer can offer more space to the user and the user can benefit from it, and the manufacturer has more flexibility in how to use the space).
It would have been obvious to a person having ordinary skill in the art to modify Takayanagi with Khaligh to provide improved convenience and efficiency, reduced form factor.
Takayanagi fails to explicitly teach a step-down converter which is separate and distinct from the charging device energy converter and which is disabled during the external charging operation and the charging terminal comprises an electrical coil for inductive coupling with the motor-vehicle-external charging station. To advance prosecution, Takayanagi fails to explicitly teach a controlled voltage adaptation on the auxiliary rectifier. 
Tanikawa teaches a step-down converter which is separate and distinct from the charging device energy converter (see Fig. 1; converter 30/45, seen in Figs. 2-5 to resemble Takayanagi and Khaligh’s circuits operates during the charging operation from external charging; DC-DC converter 23 is separate and distinct from 30/45 and operates to charge the low voltage battery from the high voltage battery, see ¶’s [48, 86], where one having ordinary skill in the art understands that by having a redundant circuit in Tanikawa, it can serve to improve the longevity and safety of the system) which is disabled during the external charging operation (converter 23 of Fig. 1, ¶’s [48, 86], Tanikawa describes that 23 is only used during the driving mode but deactivated when external charging by turning off relay 40; 30 of Figs. 2-5 corresponds to 30 of Fig. 1; where one having ordinary skill in the art understands that by having a redundant circuit in Tanikawa, it can serve to improve the longevity and safety of the system). The examiner notes that the applicant’s claim language requires voltage adaptation after the coils on each of the main and auxiliary rectifiers. The applicant has argued that since the language likely machine translated was not changed between the PGPUB and the Patent, that the language was correct. The examiner counters that unless the examiner requires such changes (which not always occurs), applicants usually leave such language alone even if the language is not clearer. Therefore, the applicant’s arguments on the subject are unconvincing. For instance as the applicant’s application is a translation from a foreign priority document, the applicant uses the term “energy accumulator” in the field of the invention, while later describing it as exemplarily a vehicle battery/lead-acid rechargeable batteries/capacitors (also describing inductor as an “energy accumulator” in the abstract). The issue with such language is accumulator is a term of the prior art to describe capacitors, which demonstrates that the applicant has used a less clear term (“energy accumulator”) than for instance “energy storage device/unit”. This examiner decided not to require modification because the term is understandable with the examples provided, however, some other examiners could require the change if they felt it required. Had the examiner not brought this less clear term up, the applicant likely would not have changed it (and likely will not change it without the examiner objecting to the specification due to the language). Tanikawa teaches a controlled voltage adaptation on the auxiliary rectifier (due to the presence of MOSFET S11 {with parasitic body diode}, Diode D3, filter 65, and inductor 64, it is clear to one having ordinary skill in the art that an adaptation of the voltage occurs between the voltage entering the rectifier 62 and entering auxiliary battery B2 of Tanikawa; thus, not only is the voltage converted from AC to DC, but it also will have the magnitude of the DC voltage altered/adapted/adjusted/converted along the route {see further ¶’s [64, 76, 79, 90, 91, 102, 119, 129, esp. 64, 76, 79]}; therefore, the applicant’s arguments with respect to Tanikawa are respectfully refuted). Longevity is improved as the more a circuit is used, the more it will be deteriorated, thus having two separate and distinct circuits achieves this advantage. also, safety is improved as the more a deteriorated circuit is used, the more likely a fault will occur which can damage the system, including one of the batteries, which could catch fire, explode, overheat, etc.
It would have been obvious to a person having ordinary skill in the art to modify It would have been obvious to a person having ordinary skill in the art to modify Takayanagi in view of Khaligh with Tanikawa to provide improved longevity and safety.
Takayanagi fails to explicitly teach the charging terminal comprises an electrical coil for inductive coupling with the motor-vehicle-external charging station.
Nakamura teaches the charging terminal comprises an electrical coil for inductive coupling with the motor-vehicle-external charging station (Fig. 1 shows electrical coil for inductive coupling 40/41 with charging station 20 which provides wireless power to vehicle 10 which is sent via rectifier 13 and converter 14 to power battery 15). This circuitry is analogous to both the present application, and the combination of Takayanagi, Khaligh, and Tanikawa, in that each involve vehicle batteries being charged from a station, batteries having converters between the input from a charging station (inductive for Nakamura, wired for the others), and a control circuit for controlling charging. One having ordinary skill in the art understands that wireless power transfer provides advantages of increased durability (not exposed to weathering), safety (less likely for the person to be hurt as the wireless power transfer does not have exposed active leads/terminals), and convenience (less likely to have to place the terminals together exactly).
It would have been obvious to a person having ordinary skill in the art to modify Takayanagi in view of Khaligh and Tanikawa with Nakamura to provide improved convenience, durability, and safety. 
Dependent Claim 16, Takayanagi teaches the main rectifier and the auxiliary rectifier each comprise an energy accumulator consisting of an inductor or a capacitor (C1 and C2/32L, respectively; similarly taught by Khaligh and Tanikawa).
Dependent Claim 17, the combination of Takayanagi, Khaligh, Nakamura, and Tanikawa teaches the main rectifier and the auxiliary rectifier each comprise at least one controllable semiconductor (Takayanagi teaches this for the main circuit, see 13; Takayanagi is silent to the auxiliary circuit having at least one controllable semiconductor; both Khaligh [e.g. S11-S14 for auxiliary, S9 & S10 for main in Fig. 25] and Tanikawa [e.g. S7-S10 for main, S11 for auxiliary] teach this missing feature, where one having ordinary skill in the art understands that this feature serves to improve the flexibility of the circuit, where for Khaligh it allows both to provide bidirectional charging and discharge using transformer T1 from both battery 108 and 114, while for Tanikawa it allows for further controlled voltage conversion beyond the rectification of the incoming signals).
Dependent Claims 18-23, the combination of Takayanagi, Khaligh, Nakamura, and Tanikawa teaches the charging device energy converter operates at a frequency of approximately 100 kHz, approximately 500 kHz, and approximately 1 MHz (examiner notes that the applicant only described these limitations once, in the penultimate paragraph of the disclosure, where the applicant provides these frequencies as examples in a Markush grouping [i.e. alternatives]; therefore, the applicant has failed to demonstrate a showing of criticality for these features; Khaligh teaches the converter frequency can be approximately 1MHz [700kHz is closer to 1MHz than 0MHz and so can be rounded up, thus it is approximately that value] see ¶[185], can be approximately 500kHz see ¶[185] {up to 700kHz includes 500kHz}, and approximately 100kHz {see Figs. 27A-C}; furthermore, looking at Figs. 33-35 [referencing the Patent of Khaligh for evidence as the application’s publication{PGPUB} was blurry], Khaligh in Fig. 35 demonstrates a mean operating frequency of 1.085MHz [approximately 1MHz], a minimum operating frequency of 113.7kHz [approximately 100kHz], and similarly to ¶[185], since 500kHz is between the minimum and maximum, it will operate at approximately that value for at least some of the time; thus these features are taught).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859